Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner is in receipt of applicant’s response to Restriction requirement mailed 9/2811/2022, which was received 9/28/2022. Acknowledgement is made to the election of Species IF including claims 1,7,16,20 without traverse.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,7,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US PG PUB 20030115078) in view of Kano (US PG PUB 20090077462).

In regards to claim 1, Young discloses a method comprising: triggering, by a computer, a first action, in response to detecting of a first event associated with an electronic business document (Young, para 0081, “an event acts as a trigger for some management action that may need to be engaged. This management action can in turn be any type of finite or infinite sequence of steps. Accordingly, upon receiving an event notification from event delivery module 640, reactive business process policy 610 may respond, for example, by sending an e-mail message, updating a database or triggering a workflow process”);
Young teaches triggering acts based on events, but does not specifically mention combining, by the computer, the triggering with recording results in reading and writing processing improvements as a single command. Kano teaches combining, by the computer, the triggering with recording results in reading and writing processing improvements as a single command (Kano para 0138, “The command sub-system 105 is used for executing a command relating to the processing of a document. The command sub-system 105 allows the user to execute the processing of the document by executing a series of commands. For example, the command sub-system 105 allows the user to edit an XML DOM tree that corresponds to an XML document stored in the document processing system, and to process the XML document, by issuing a command. These commands may be input by key-strokes, mouse-clicks, or actions via other valid user interfaces. In some cases, when a single command is input, one or more sub-commands are executed. In such a case, these sub-commands are wrapped in a single command, and the sub-commands are consecutively executed. For example, let us consider a case in which the user has given an instruction to replace an incorrect word with a correct word. In this case, a first sub-command is an instruction to detect an incorrect word in the document. Then, a second sub-command is an instruction to delete the incorrect word. Finally, a third function is an instruction to insert a correct word. These three sub-commands may be wrapped in a single command”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Young, combining, by the computer, the triggering with recording results in reading and writing processing improvements as a single command as is taught by Kano, since this will allow for multiple operations to be accomplished from a single command when warranted and save extra steps of considering additional commands that are already anticipated.
determining, by the computer, a second event based on the performing of the first action; and creating, by the computer, an event flow including the first event and the second event (Kano, para 0138, “consider a case in which the user has given an instruction to replace an incorrect word with a correct word. In this case, a first sub-command is an instruction to detect an incorrect word in the document. Then, a second sub-command is an instruction to delete the incorrect word. Finally, a third function is an instruction to insert a correct word. These three sub-commands may be wrapped in a single command”).

In regards to claim 7, the combination of Young and Kano teaches wherein the first action includes verifying a structure of the electronic business document based on metadata (Young, “Knowledge of the type of events that can be identified complement and increase the power benefits of this solution. For example, information providers such as business applications, ERP applications, or other typical participants in an EAI-like environment are further complemented by the incorporation of other out-of-band information sources that represent structured and unstructured data. Structured data is data available from information sources in a pre-defined or pre-formatted fashion. This makes it easier and more predictable for parsing purposes. Unstructured data poses a greater challenge, but also provides a greater benefit to the business process policies since it may represent information such as news or other textual information for which advanced technology, such as natural-language-parsing ("NLP") is suitable”).

In regards to claim 16 the combination of Young and Kano teach wherein the event is an historical data structure (Kano, para 0078, “FIG. 1 illustrates a structure of a document processing apparatus 20 according to the background technique. The document processing apparatus 20 processes a structured document where data in the document are classified into a plurality of components having a hierarchical structure. Represented in the background technique is an example in which an XML document, as one type of a structured document, is processed. The document processing apparatus 20 is comprised of a main control unit 22, an editing unit 24, a DOM unit 30, a CSS unit 40, an HTML unit 50, an SVG unit 60 and a VC unit 80 which serves as an example of a conversion unit. In terms of hardware components, these unit structures may be realized by any conventional processing system or equipment, including a CPU or memory of any computer, a memory-loaded program, or the like. Here, the drawing shows a functional block configuration which is realized by cooperation between the hardware components and software components. Thus, it would be understood by those skilled in the art that these function blocks can be realized in a variety of forms by hardware only, software only or the combination thereof”).

In regards to claim 20 the combination of Young and Kano teach a system comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: triggering, by the processor, a first action, in response to detecting of a first event associated with an electronic business document; combining, by the processor, the triggering with recording results in reading and writing processing improvements as a single command; determining, by the processor, a second event based on the performing of the first action; and creating, by the processor, an event flow including the first event and the second event (see response to claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3684) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3684